Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-4, 6-7, 10-15 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al. (US 2001/0013582).
Johnson teaches:
Regarding claims 1 and 18:
A method of monitoring a rotor blade (22), comprising disposing a probe (40) including an optical sensor (52) within a mounting hole (see Fig. 1) in a turbine casing (18) of a turbine engine;  5emitting a laser beam by a light source (54) radially inward from the probe position onto a rotor blade tip (Fig. 3)  of the rotor blade wherein the rotor blade periodically passes the laser beam (during 
Regarding claims 2 and 19:  wherein the predetermined pattern is deployed in a pocket disposed in the rotor blade (Fig. 3, note pocket between rails 26 and 24).
Regarding claim 3: wherein the predetermined patterin is created from applying a reflective paint in a pattern onto the surface of the blade tip (¶[0033], the reflective elements being applied to the target which is then applied to the tip).
Regarding claim 4: wherein the predetermined pattern (200) includes a non-symmetric two dimensional pattern (¶[0035] in view of Fig. 10).
Regarding claim 6: comprising changing a physical operating parameter (e.g. tip clearance, see abstract) in response to the determined position of the rotor blade (abstract).
Regarding claim 7: wherein the physical operating parameter comprises changing a load/frequency (changing a clearance will inherently have an effect the loading of the blade which also inherently has an effect on the frequency).
Regarding claim 10: wherein the determining includes characterizing a movement of the rotor blade (a vibration is a type of movement).
Regarding claim 11: wherein the movement of the rotor blade is characterized as an axial shift ( a vibration will have an axial deflection/shift component).
Regarding claim 12: including determining an amount of axial shift (determining an amount of vibration is in part determining an amount of axial shift).

Regarding claim 13: wherein the movement of the rotor blade is characterized as a blade bending (a vibration will necessarily also cause some bending/deflection).
Regarding claim 14: including correlating the approach angle of the laser beam calculated from the reflected light images to an amount of movement of the rotor blade (¶[0034], a vibration being a deflecting movement).
Regarding claim 15: wherein the movement of the rotor blade is characterized as a blade vibration (¶[0034]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson.

Regarding claim 5: Johnson teaches all of the limitations as discussed above, but fails to teach specifically wherein the non-symmetric pattern is three dimensional. Johnson instead teaches a non-symmetrical 2-d pattern. Applicant recognizes in the Specification that 2-dimensional and 3-dimensional patterns are interchangeable and assigns no criticality or additional unexpected result to the 3-dimensional pattern. As such it would have been an obvious matter of design choice to one of ordinary skill in the art at the time of the invention to change the shape of the pattern such that it is three rather 
Regarding claims 8 and 9,  Johnson teaches a laser optical sensor, but does not specifically teach that it has a beam diameter in a range of <.05 cm or that the laser is a single transverse mode laser.  The type and size of laser are result effective variables selected to both fit physically within the required application and to transmit the required strength and signal. It is well known to optimize the size and type of a laser for these purposes. Further, Applicant fails to disclose any specific unpredictable advantage to the type/size of laser shown. As such it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Johnson to have the specific type and size of laser as claimed as this is nothing more than a routine optimization a beam type/size for the purpose of sizing the laser appropriately to carry the requisite information required of the sensor.

Allowable Subject Matter
Claims 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art fails to teach using the arrival time along with the sensor location to arrive at a refined position value as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Twerdochlib (US 2006/0000283) shows a sensor detecting a pattern in a blade pocket and Clement et al. (US 5,511,426) teaches using  deformations of a pattern to detect positional alignment of a blade.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WOODY A LEE JR whose telephone number is (571)272-1051.  The examiner can normally be reached on Monday - Friday 0800-1630.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WOODY A LEE JR/Primary Examiner, Art Unit 3745